 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDLufkinFoundryand,MachineCompanyandA.F.L.-C.I.O., Petitioner.Case 16-UC-22February 17, 1969DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn May 17, 1968, the Regional Director forRegion 16 issued a Decision and Clarification ofBargainingUnit in the above-entitled proceeding.Thereafter, in accordance with Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations, Series 8, as amended, the Employerfileda timely request for review of the RegionalDirector's Decision on the grounds that substantialissues of fact and law are raised as to his findingsthat 13 of the working foremen at its Lufkin, Texas,plant were not supervisors, and that, in any event, asubstantial issue of law is raised as to the proprietyof his inclusion of such working foremen in thePetitioner'sexistingunit in a unit clarificationproceeding.TheNationalLaborRelationsBoardbytelegraphicOrder dated August 19, 1968, grantedtheEmployer's request for review. The Employerfiled a brief on review in which it incorporated theissues and arguments advanced in its request forreview.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Employer's request for review andbrief on review, and makes the following findings:The Petitioner filed the instant petition forclarification of its existing bargaining unit seeking toincludethereinallworking foremen and sixservicemen at the Employer's Lufkin plant.On December 11, 1967, the Employer filed amotion to dismiss the petition on the ground that aunitclarificationproceedingwas improper: thatbecause the disputed employees had been excludedfrom the certified bargaining unit for such a longperiodof time with the acquiescence of thePetitioner and its predecessor, they were entitled toa self-determination election on the question ofinclusion. The Regional Director denied the motion,concluding that the unit clarification petition wasproper, as the unit placement issues being raised hadnotbeen resolved in the original' certificationproceeding and there was no specific reference to thedisputedcategoriesofemployees in the unitdescription.TheRegionalDirectorthereforeconsidered the merits of the unit placement issuesraised.He found 13 of the 35 disputed workingforemen to be nonsupervisory employees andclarifiedthePetitioner'sbargainingunitbyspecificallyincludingthem.Allotherworkingforemen,hefound,were supervisors properlyexcluded from the unit. He also found to beproperly outside the unit six servicemen attached tothe commercial gear department on the basis thatthey,had interests diverse from production andmaintenance employees.In requesting review, the Employer contended, asaforesaid,(1) that the Regional Director erred infinding that the aforementioned 13 working foremenwere not supervisors,and (2),that in any event, onthe facts of this case,theymay not be included inthe Petitioner's bargaining unit without an election.The Petitioner's predecessor,A.F.L., was certifiedin 1949 for a production and maintenance unit attheEmployer'sLufkinplant.'At the electionleading to that certification, working foremen werechallengedby A.F.L. on the ground that they weresupervisors.However, the number of challengedballotswas insufficient to affect the results andneither the Employernor A.F.L. filed arequest forclarification with the Board to resolve the issues asto the supervisory status of the working foremen.Since February14, 1950,the effective date of thefirst contract after issuance of the certification, thebargaining unit has not included working foremen.The record indicates that since that time the jobs ofworking foremen have remained substantially thesame, even though the number of working foremenhas increased by about 5 percent. From time to timegrievanceshave been filed with respect to theperformance of unit work by working foremen.However,the issue of inclusion of working foremenin the unit was raised for the first time during thePetitioner'snegotiations with the Employer for the2-year contract effectiveApril 21, 1966.In view of the foregoing and the entire recordherein,especially the facts that the disputed 13working foremen's jobs have been in existence sinceprior to the 1949 certification of the bargaining unitinvolved, that the contracts negotiated subsequent tocertification of the unit have excluded them,that noquestion as to their inclusion was raised until 1966,and that no allegation is made that recent changesin their job content have made them nonsupervisoryunit employees,we find that the request for theirinclusion in the unit at this time raises a questionconcerningrepresentationwhichmay not beresolved in a unit clarification proceeding.Even ifwe were to agree with the Regional Director uponreview of the record that these 13 working foremenare not supervisors as definedin the Act, the properprocedure for obtaining their inclusion in the unit isa petition pursuant to Section9(c)of the Actseeking an election.2Accordingly,without reachingthe issues raised as to correctness of the RegionalDirector'sfindings that these 13 working foremen'83 NLRB 768.2SeeSterilonCorporation,147NLRB219,General Electric Company,174 NLRB No. 90 LUFKIN FOUNDRY & MACHINE CO.557are not supervisors, we find that they may remainexcluded from the unit and deny the Petitioner'srequestforclarification.Accordingly,we shalldismiss the petition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.144 NLRB88,Westinghouse Electric Corporation,142 NLRB 317,ACFSperryRandCorporation,132 NLRB 1093,and cases cited therein;EthylIndustries,Incorporated,136NLRB594;Westinghouse ElectricCorp.Corporation,118NLRB 1369. CfNewark Stove Co.143 NLRB 583;(Naval ReactorsFacility,133NLRB 1;Remington RandDivision ofWestinghouse Air BrakeCo.,123 NLRB 859